DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/15/2021.  As directed by the amendment: claims 2, 3 and 5 have been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 2-11 are presently pending in this application, and examined in the current Office Action.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haselby et al. (US PG Pub. 2011/0160844), hereinafter Haselby, in view of Jarvik (US PG Pub. 2014/0128967) and in view of Huber (US PG Pub. 2006/0074484).
Regarding claims 2, 3, 6 and 9, Haselby discloses a method for placing/implanting a blood pump in a heart ([0076], Lines 3-4 & 13) comprising advancing a hollow catheter (1304) through a vessel body (1352), wherein a distal portion of the hollow catheter (1304) includes a blood pump (1334 in Figures 18A-18D and 2934 in Figure 27B – it is to be noted that Figures 18A-18D illustrate and describe the implantation/attachment of a generic intravascular device 1334, while Figure 27B illustrates and describes a specific intravascular device 2934 having a pump 2948 [0148], Lines 1-3), the intravascular device/blood pump (1334) coupled to a radially compressible support tube support tube (1332), illustrated in Figure 18A ([0116]), wherein the intravascular device/blood pump has a rotor (2948), a pump casing (2950) and a motor (2948), configured to be connected to an energy source by way of a lead (2946), illustrated in Figure 27B ([0148], Lines 1-5); pushing the hollow catheter (1304) through the vessel body (1352) so that the distal portion of the hollow catheter (1304) with the support tube (1332) and the intravascular device/blood pump (1334) are positioned in the heart; displacing the support tube (1332) out of the hollow catheter (1304), illustrated in Figure 18B, and radially expanding the support tube (1332) by retracting the hollow catheter and anchoring/pressing the support tube into a wall of the vessel body (1352) in a manner such that an annular gap (1342) arises between the support tube (1332) and the pump casing (1334), and removing the hollow catheter (1304), illustrated in Figures 18C and 18D ([0117]; [0118] & [0120], Lines 12-13); but Haselby does not specifically 
	However, Jarvik teaches placing a blood pump, comprising a tubular conduit/support tube in a heart, specifically in the aortic valve, in order to provide hemodynamic support and augment blood flow in patients with heart failure; the tubular conduit/support tube presses the leaflets of the aortic valve completely onto the aorta wall and seize the valve leaflets, in order to maintain the position of the blood pump and prevent regurgitation (Abstract, Lines 1-4; [0001], Lines 1-2 & [0025], Lines 1-3).  Additionally, Huber teaches a transapical access method of implanting a vascular device (Abstract, Last 2 lines & [0016], Lines 4-5), and the use of a catheter feed-through (60), illustrated in Figure 6, which provides an access port into the heart/left ventricle, while preventing the heart from bleeding out ([0078], Lines 5-7); wherein the method comprises inserting a catheter feed-through (60) into a portion of a wall of a heart adjacent an apex of the heart, illustrated in Figure 6 ([0078], Lines 4-6); and using a transapical access method to implant a vascular device (140), comprising advancing a hollow catheter (142) through the catheter feed-through (60) and into a left ventricle (26) of the heart, wherein a distal portion of the hollow catheter (142) includes the vascular device (140), illustrated in Figure 14 ([0107], Lines 8-11), pushing the hollow catheter (142) through the left ventricle (26) so that the distal portion of the hollow catheter with the vascular device (140) are positioned in an aortic valve (141), retracting the hollow catheter (142) and anchoring the vascular device (140) into a portion of a wall of an aorta and removing the hollow catheter through the catheter feed-through, illustrated in Figures 15-16 ([0112] & [0113]).
	In view of the teachings of Jarvik and Huber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method, of 
Regarding claims 4 and 5, Haselby in view of Jarvik and Huber disclose the method of claim 3, wherein Haselby further teaches the support tube (1332/32) includes at least one holding anchor (43) for axial positioning, and wherein anchoring the support tube includes anchoring the support tube (1332/32) into a region adjacent an aortic sinus using the at least one holding anchor (43), which is radially expanded from the support tube (1332/32), illustrated in Figures 5 and 18C (Haselby: [0072]; [0076], Lines 13-14 & [0116], Lines4-5).
Regarding claims 7 and 8, Haselby in view of Jarvik and Huber disclose the method of claim 6, wherein Haselby further teaches the support tube (1332/32) is a radially expanding 
Regarding claims 10 and 11, Haselby in view of Jarvik and Huber disclose the method of claim 3, wherein Huber further teaches the catheter feed-through (60) having a membrane/valve (63) that is designed to seal, around the lead and a port/incision at the apex of the heart, against blood running out before/after advancement/retraction of the hollow catheter, illustrated in Figure 6 (Huber: [0078] & [0080]).

Response to Arguments
Applicant’s arguments with respect to independent claims 2 and 3 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claims 2 and 3 to recite the method is a transapical implantation method (claim 2), and wherein the pump is positioned in an aortic valve region (claims 2 and 3).  In response to Applicant’s amendment, Examiner now cites the prior art of Jarvik (claims 2 and 3) and Huber (claim 2), in addition to the prior art of Haselby (claim 2)/ Haselby in view of Huber (claim 3); rejecting independent claims 2 and 3, and those claims that depend therefrom, as being unpatentable over Haselby in view of Jarvik and Huber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774